                                                                            cLEM 'sOFFICE u.8.DIST,CQURT
                                                                                   ATDANM LLE,VA         '
                                                                                        FILED

                                                                                   DE2 l3 2213
                           IN THE UNITED STATES DISTRICT COURT                  JULIA C.DUDLEY C E
                          FO R TH E W ESTERN DISTRICT O F V IR G IN IA         BY:.
                                                                                  W'DEPU   CLE K
                                      R OA N O K E DIW SIO N

    ERIN DEAN PRO CTOR,                              CASE NO .7:11CV00202

           Petitioner,
                                                     OPINION & ORDER

    DlR.,DEP'T OF CO1tR.,                            By:Hon.Jacltson L.K iser
                                                        Senior U nited StatesD istrictJudge
           R espondent.


           Erin Dean Proctor, a Virginia inmate proceeding pro >ç.
                                                                 , has subm itted a m otion for
                                                                 -




    reconsideration ptlrsuantto Rule60(b)(6),seekingreconsideration ofthe 2011dismissalofhis
    28U.S.C.j2254petition.Afterreview oftherecord,Idenythemotion.


           Rule60(b)allowsapartytoseekrelieffrom afinalciviljudgmentin alimitedntlmberof
    circumstances,including:(1) mistake or neglect'
                                                  ,(2) newly discovered evidence;(3) fraud;
    (4)thejudgmentis void;(5)thejudgmenthasbeen satisfied;and (6)çtany otherreason that
    justifiesrelief.'' Fed.R.Civ.P.60(b). W hen apetitionerseeksRule 60relieffrom thecourt's
'
    judgmentdenyinghisj2254 petition,hemustdemonstrateGssomedefectintheintegrity ofthe
    federal habeas proceedings''to justify revisiting the judgment denying lnis oljginalhabeas
    petition, such as an erroneous finding of procedural default or a statute of limitations bar.

    Gonzalezv.Crosby,545U.S.524,532 (2005).ToobtainreliefunderRule60(b),Proctormust
    show fottrfactors:(1)timeliness,(2)ameritoriousdefense;(3)alack oftmfairprejudicetothe
opposingparty;and (4)exceptionalcircllmstances.W ernerv.Carbo,731F.2d204,206-07(4th
Cir. 1984).1

       Under j 2244(d)(1),a petitionermusttqle hisfederalhabeaspetition within one year
from thelatestofwhen:(1)hisconviction becamefnalbytheoonclusionofdired review orthe
expiration ofthetimeforseeking spchreview,(2)atlyillegalstatecreated impedimenttofiling
wasremoved,(3) the United States Supreme Cotlrtrecognized a new,retroactively applied '
constitutionalright,or(4)thefactualpredicateoftheclaim couldhavebeen discoveredthrough
duediligence.28U.S.C.j2244(d)(l).
       A petitioner can ççtoll''the federal habeas statm e of lim itation in tw o w ays: statutory
                                                                 .




tolling and equitable tolling. Statutory tolling occtlrs when a petitioner files a state habeas

petition within the federalstatute oflimitation period. The federalhabeasstatuteoflim itation is

then tolled forthe duration ofthestatehabeasproceeding. 28 U.S.C.j 2244(d)(2). Equitable
tollingoccursonly ifapetitionershows(:141)thathehasbeen pursuinghisrightsdiligently,and
(2) that some extraordinary circumstance stood in his way' and prevented timely filing.''
Hollandv.Florida,560 U.S.631,649 (2010)(quotingPacev.DiGuclielmo,544,U.S.408,418
(2005)).
                                                 lI.

        ln 2011,Iconcluded thatProctor'sj 2254 petition wastime-barred. Specifically,the
statute oflim itationsran for370 days:

    (1)Hisconvictionbecamefinalon December10,2009.SeeSup.Ct.R.1341).

        1Atthethreshold, Ifind thatProctorfailsto demonstrate factor1, because thedelay in filing the
m otion wasunreasonable- proctorfiled the currentm otion seven yearsafterhispetition wasdism issed,
andoversix yearsafterhisappealwasdismissed.Fed.R.Civ.P.60(c)(1)(1GA motionunderRule60(b)
mustbemadewithinareasonabletime.'').Forfactors2 and4,themotion'slack ofmeritandexceptional
circum stancesarediscussed below .Asto thethird requirem ent,1did notrequestbriefing on unfair
prejudicefrom therespondent.
                                                  2
    (2)Hedidnotappeal,butfiledastatehabeaspetition in thecircuitcourtonM arch 7,2010,
       86 daysafterhisconviction became final.

   (3)Theoircuitcourtdenied hispetition on July 14j2010. He appealed,butthe Supreme
       CourtofVirginiadismissedtheappealforfailuretocomplywith Va.Sup.Ct.R.5:17(c).
   (4)The statm eoflimitationsran for285 days,from July 15,2010,untilProctorplaced his
       j2254petitionintheprisonmailsystem onApril25,2011.
On December3,2018,Proctorfileda motion undçrRule 60(b)(6)seekingreinstatementofbis
petition and/oranotherchance to file a j2254 petition.z He assertsthat(1)the court's2011
decision was incon-ect regarding Va. Sup. Ct.R. 5:1, 5:17, and 28 U.S.C. j 2254; (2)
extraordinary circum stances tolled the statute of lim itations and/or precluded a finding of

proceduraldefault;and(3)M artinezv.Ryan,566U.S.1(2012)entitleshim tofederalreview of
them eritsofhispetition.

                                              111.

       Proctor'sRule 60(b)motion mustfailbecausehefailsto deinonstratethatIimproperly
tim e-barred hispetition in 2011,hispetition is otherwise entitled to review,orhe is entitled to

file a new petition. First,1correctly tim e-barred his petition in 2011. M em .Op.3-6,ECF N o.

32;see also Christian v.Baskerville,232 F.Supp.2d 605,607 (E.D.Va.2001)(holding that
Ctpetitioner's appeal of the denial of habeas relief' was ûçnot properly filed pursuant to

j2244(d)(2)''becausethepetitioner(Gfailedtomeettheform requirementsforproperlyfilingan
appealin the Supreme Couz'
                         tofVirginia''tmderVa.Sup.Ct.R.5:17(c))'
                                                               ,seealso Escalantev.
W atson,488Fed.App'x 694,697-98 (4th Cir.2012)(explicitly agreeing with Christian'slogic
andfindingthatpetitionsthatfailtocomplywithVa.Sup.Ct.R.5:17(c)donottollthestatuteof
        2Atone pointin hismotion,Proctorstates:StA lthough Proctordoesnotarguethem eritsofhis
defaulted claims,he doeslend supportto suggestthathe hasam eritoriousdefenseto the proceduralbar.
Jonesv.CityofRichmond,106F.R.D.485(E.D.Va.1985).''M ot.forRecons.!20,ECFNo.48.
limitationsunderj2244(d)(2)).Therefore,thestatuteoflimitationsbegan torun whenProctor
failedtocomplywithVa.Sup.Ct.R.5:17(c),andexpiredonApril20,2011.
       Second,he hasnotdem onstrated thathispetition isotherwise entitled to federalreview .

He has not asserted arguments that his petition is timely tmder j 2244(d)(1)(B)-(D).
Furthennore,he hasnotdem onstrated thatequitable tolling is appropriate. Proctor argues that

his deficient knowledge and lack of attorney in his collateral review proceedings created

extraordinary circumstancesthatentitlehim to equitablerelief. However,Gçignorance ofthe 1aw

is not a basis for equitable tolling,''and counsel is not constitutionally m andated on collateral

review.UnitedStatesv.Sosa,364F.3d507,512 (4th Cir.2004);M allardv.UnitedStatesDist.
forS.Dist.oflowa,490 U.S.296,309 (1989). Lastly,hehasnotdemonstrated aftmdnmental
miscarriageofjusticeorthathedeservesaçdsecondbite''atthehabeasapple.SeeM couicgin v.
Perlcins,569 U.S.383 (2013)(requiring compelling evidence offacmalinnocence to excuse
federalhabeastime-bar);28 U.S.C.j 2244(19(2) (requiring previously undiscoverable facttzal
predicate or clear and convincing evidence thatno reasonable factfinder w ould have fotm d the

petitionerguiltyforasuccessivepetitiontobeconsidered).
       Third,M artinezdoesnotexcusethefederalhabeastime-bar.5.
                                                             * Arthm v.Thomas,739
F.3d 611,630 (11th Cir.2014);W ilson v.Perry,No.1;14CV576,2014 W L 4685405,at*1
(M .D.N.C.Sept.19,2014)(collectingcasesagreeingwithThomas).




                                                4
                                          IV .

     For the foregoing reasons, it is O R DER ED that Petitioner's M otion for Relief f'
                                                                                       rom

JudgmenttmderFederalRuleofCivilProcedtlre60(b)isDENIED.
     EN TER ED this tp   Gdayofoecember, 2018.


                                             10 UN ITED STATES D ISTRICT JUD GE




                                            5
